Exhibit 10.1

 

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

 

This Separation and Release of Claims Agreement (“Agreement”) is entered into by
and between Nortech Systems Incorporated, a Minnesota Corporation, having its
principal place of business at 7550 Meridian Circle N., Suite 150, Maple Grove,
MN 55369 (the “Company) and Mohammed Mahmood (the “Executive,” and together with
the Company, the “Parties”) as of October 10, 2018 (the “Execution Date”).

 

RECITALS

 

A.            Executive has been employed by the Company since May 15, 2017 as
Chief Operating Officer, pursuant to an Employment Agreement effective as of
that date (the “Employment Agreement”). Executive acknowledges that Executive’s
last day of employment with the Company is October 5, 2018 (the “Separation
Date”).

 

B.            Except as provided otherwise in this Agreement, the Separation
Date will be the employment termination date for the Executive for all purposes,
meaning the Executive will no longer be entitled to any further compensation,
monies, or other benefits from the Company, including coverage under any benefit
plans or programs sponsored by the Company or Insperity PEO Services, L.P.
(“Insperity”), except as specified herein.

 

C.            Executive will be entitled to payment of Executive’s accrued, but
unused, paid time off (“PTO”) balance as part of Executive’s final paycheck,
less required withholdings.  The PTO payment is due solely from the Company,
though the payment may be processed through Insperity.  The PTO payment will be
made even if Executive chooses not to sign this Agreement.

 

D.            Information about Executive’s continued participation in the
Company’s Group Life Insurance Plan and 401(k) retirement savings plan will be
provided to Executive separately.  Executive should consult with Executive’s tax
advisor(s) regarding the rules governing rollover of qualified plan funds. 
Executive will not be entitled to any matching by the Company of Executive’s
contribution to the Company’s 401(k) retirement savings plan after the
Separation Date.

 

AGREEMENT

 

I.             Terms

 

In consideration for the Executive’s execution, non-rescission and
non-revocation of, and compliance with this Agreement, including the waiver and
release of claims in Section III, the Company agrees to provide Executive the
following benefits:

 

A.            Termination of Employment Agreement and Separation from Service.
As of the Separation Date, the Employment Agreement will terminate and be of no
further force and effect, and no Party will have any further obligations
thereunder except as provided in this Agreement. The Parties acknowledge and
agree that Executive’s separation from employment with the Company constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

B.            Severance Compensation.  The Company will pay Executive’s normal
Base Salary, amounting to a sum of Two Hundred Thirty-Five Thousand, Four
Hundred Seventeen and 00/100 Dollars ($235,417.00), as severance compensation
and in consideration of Executive’s agreements and promises contained in this
Agreement (“Severance Compensation”).  Severance Compensation will be paid in
the manner and at the times as the Base Salary otherwise would have been paid
Executive beginning on the first regularly scheduled payroll date following the
expiration of the Rescission Period(s) explained below and continuing every
second week in accordance with the Company’s normal payroll practices until paid
in full. Normal deductions which the Company is obligated by law to deduct, will
be made from such payments. The Parties acknowledge and agree that Executive’s
Severance Compensation is provided under a separation pay plan within the
meaning of Treas. Reg. §1.409A-1(b)(9).

 

--------------------------------------------------------------------------------


 

C.            Surrender and Cancelation of Equity Appreciation Rights. 
Executive was granted one hundred thousand (100,000) Equity Appreciation Right
Units under that certain Nortech Systems Incorporated Equity Appreciation Rights
Agreement between Executive and the Company dated May 15, 2018 (“Equity
Appreciation Rights Agreement”).  Executive hereby surrenders any and all Equity
Appreciation Right Units granted under the Equity Appreciation Rights Agreement,
and the Equity Appreciation Rights Agreement is hereby terminated and of no
further force or effect and Executive shall have no further rights or
obligations thereunder.

 

D.            Surrender and Cancelation of Options.  Executive was granted an
option to purchase seventy-five thousand (75,000) shares of the Company’s Common
Stock under that certain Nortech Systems Incorporated Non-Qualified Stock Option
Agreement between Executive and the Company dated May 15, 2018 (“Option
Agreement”).  Executive hereby surrenders all options to purchase Common Stock,
whether or not vested, and all such options shall remain or become
non-exercisable, expired and forfeited.  The Option Agreement between Executive
and the Company dated May 15, 2018 is hereby terminated and of no further force
or effect and Executive shall have no further rights or obligations thereunder.

 

E.             2018 Management Bonus.  In the event Company funds the 2018
Management Bonus for executives (“Bonus”), Company will pay Executive a bonus
payable under the incentive Bonus Plan for fiscal year 2018 as if Executive had
been employed on the last day of the fiscal year, payable at the same time as
annual bonuses are paid to the Company’s other executive officers after the end
of the year in which the bonus was earned.

 

F.              Expenses.  Executive will be reimbursed for reasonable and
normal business expenses incurred while employed, subject to approval, and
provided these reports are submitted by October 31, 2018.

 

G.            Consideration. The Executive understands, acknowledges and agrees
that the benefits and payments described herein exceed what Executive would
otherwise be entitled to receive upon separation from employment in the absence
of this Agreement, and that these benefits and payments are in exchange for
executing this Agreement. Executive further acknowledges no entitlement to any
additional payment or consideration not specifically referenced herein,
including no right to or claims under any other bonus or incentive compensation
plans of any type including, but not limited to, the above-referenced Management
Bonus Plan, any and all Stock Plans, Deferred Compensation Plans, 401(k) Plans,
or any successor plans thereto, or any other plans of Company under which
Executive holds vested or unvested options, restricted stock, or performance
units.

 

II.            Executive’s General Obligations and Representations

 

A.            Separation from Employment and Resignation from All Positions. 
Effective upon the Separation Date, Executive is deemed to resign from all
positions of any nature held with respect to the Company, its affiliates.  After
the Separation Date, the Executive will not represent Executive as being an
employee, officer, agent or representative of the Company for any purpose.

 

B.            Executive Representations.  The Executive represents, warrants,
certifies and confirms that the Executive:

 

1.             has faithfully discharged Executive’s role with Company at all
times during Executive’s employment;

 

2.             has not filed any claims, complaints, or actions of any kind
against Company with any court of law, or local, state, or federal government or
agency;

 

3.             has been properly paid for all hours worked for Company;

 

4.             has received all salary, wages, commissions, bonuses, and other
compensation due to the Executive through and including the Separation Date,
which will be paid on the next regularly scheduled payroll date for the pay
period including the Separation Date; and

 

2

--------------------------------------------------------------------------------


 

5.             has not engaged in and is not aware of any unlawful conduct
relating to the business of Company;

 

6.             is unaware of any actual or potential violations of law by
Company or any affiliate of Company.

 

C.            Return of Property.  By October 10, 2018, Executive must return
all Company property, including identification cards or badges, access codes or
devices, keys, laptops, computers, telephones, mobile phones, hand-held
electronic devices, credit cards, electronically stored documents or files,
physical files, any and all copies of such documents or files, and any other
Company property in Executive’s possession.

 

D.            Cooperation.  Executive agrees that as of the Separation Date,
Executive has disclosed to Company all current critical information that
Executive believes is and will be useful to Company in continuing its business
operations. Should it be necessary for Company operations, Executive further
agrees that, for a period of eight (8) months after the Separation Date and
subject to Section VII, B. below, Executive agrees to make Executive available
to answer questions with regard to critical information Executive gained while
employed by Company or with regard to matters arising out of or related to the
Executive’s service to Company as employee and officer.  Such critical
information will include disclosure of passwords, system access, and information
relating to contracts, litigation, employees, customers, business plans, other
personnel, finances, purchase or sale arrangements, or other dealings of the
Company.  Executive shall also provide information, assistance and advices as
Company reasonably requests relating to the EPICOR implementation project
managed by Executive during his employment.  Executive also agrees to cooperate
with Company and any affiliate of Company in any claims or lawsuits where
Executive has knowledge of the facts. Subject to and as further provided in
Section VII.B. of this Agreement, nothing in this Agreement prevents Executive
from testifying at an administrative hearing, arbitration, deposition or in
court in response to a lawful and properly served subpoena (provided Executive
provides written notice of the service of the subpoena to Company within
twenty-four (24) hours of receipt), nor does it preclude Executive from filing
an administrative charge with a government agency or cooperating with a
government agency in connection with an administrative charge (though Executive
may not recover damages or receive any relief from Company if Executive does
file such a charge, as noted in Section III below).

 

III.          Release

 

A.            Release and Waiver of Claims.  Executive understands that this
Agreement is a full, final and complete waiver, settlement and release of all of
Executive’s claims.  In consideration for the payments and performance described
herein, which Executive acknowledges are above and beyond any compensation to
which Executive otherwise would be entitled in the absence of this Agreement,
Executive agrees for Executive and Executive’s heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively the “Releasors”) to waive, release, discharge and hold harmless,
irrevocably and unconditionally, fully and forever, the Company and all of its
affiliates, predecessors, successors, employees, officers, agents, directors,
attorneys, insurers and assigns (collectively the “Releasees”) from any and all
claims, litigation, obligations, judgments, rights fees, damages, debts,
liabilities and expenses (inclusive of attorneys’ fees), demands or causes of
action, of any kind whatsoever, whether known or unknown (collectively,
“Claims”), which Executive may have, including but not limited to any actions
brought in tort or for breach of contract, or under any federal or state
statute, law or regulation relating to employment, discrimination, retaliation
or whistleblowing activity, and including all claims for costs, expenses and
attorneys’ fees, which Executive may have or claim to have against Releasees
arising from or connected with Executive’s hire, benefits, employment by, or
termination or separation from, employment with the Company and any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter, including, but not limited to (i) any and all claims under Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
as amended, the Family and Medical Leave Act, as amended, the Fair Labor
Standards Act, the Equal Pay Act, as amended, the Executive Retirement Income
Security Act, as amended (with respect to unvested benefits), the Civil Rights
Act of 1991, as amended, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, the National Labor Relations Act, as amended, the
Age Discrimination in Employment Act, as amended (“ADEA”), the Genetic
Information Nondiscrimination Act of 2008, the Minnesota Human Rights Act

 

3

--------------------------------------------------------------------------------


 

(“MHRA”), the Minnesota Equal Pay for Equal Work Law, the Minnesota
Whistleblower Protection Laws, the Minnesota Parental Leave Act, all of their
respective implementing regulations and/or any other federal, state, local or
foreign law (statutory, regulatory or otherwise) that may be legally waived and
released; (ii) any and all claims for compensation of any type whatsoever,
including but not limited to claims for salary, wages, bonuses, commissions,
incentive compensation, paid time off and/or severance and as otherwise provided
in this Agreement; (iii) any and all claims arising under tort, contract and/or
quasi-contract law, including but not limited to claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys’
fees, back pay, front pay, reinstatement, experts’ fees, medical fees or
expenses, costs and disbursements.

 

Notwithstanding any language in this Agreement to the contrary, Executive does
not waive any claims that cannot be waived by law, including, without
limitation, the right to file a charge with or participate in any investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local agency. Executive agrees to waive, however, Executive’s right to any
monetary recovery should the EEOC or any state or local agency pursue any claims
on Executive’s behalf.

 

In exchange for the mutual promises and undertakings set forth herein and upon
expiration of all applicable revocation or rescission periods without Executive
having exercised or attempted to exercise those revocation or rescission rights,
the Company will release and discharge Executive from any and all claims it may
have against Executive, known or unknown, by reason of any act or omission
occurring through the date the Company executes that release, except for the
following: (a) any claim relating to the enforcement of this Agreement; (b) the
violation of any federal, state, or local statutory or public policy right or
entitlement that may not be waived by law; (c) intentional or knowing fraud or
wrongdoing, including without limitation intentional torts, misrepresentation,
usurpation of corporate opportunity, breach of fiduciary duty, (d) the Company’s
right to recoup payments from the Executive, to the extent required by the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or any other federal or state securities statute or rule adopted
pursuant to statute; or (e) any wrongful act or omission that occurs after the
date the Company executes this Agreement.

 

B.            Knowing and Voluntary Acknowledgment.  Executive hereby
acknowledges and confirms the following with respect to Executive’s signature
below and to Executive’s release of any claims under the ADEA and MHRA:

 

1.              Executive has read this Agreement in its entirety and fully
understands its terms and the consequences of signing this Agreement;

 

2.              Executive has been advised of and has taken advantage of
Executive’s right to consult with an attorney before signing this Agreement (or
has consciously chosen not to seek counsel);

 

3.              Executive has had twenty-one (21) days to consider the terms of
this Agreement and Executive’s release of any ADEA claim and within such time
period to consult with an attorney of Executive’s choice, although Executive may
sign it sooner if desired;

 

4.              Executive knowingly, freely and voluntarily assents to all the
terms and conditions set out in this Agreement, including, without limitation,
the waiver, release and covenants contained herein;

 

5.              Executive is executing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which Executive is otherwise entitled;

 

6.              Executive has seven (7) days after signing this Agreement to
rescind Executive’s release as to any ADEA claim (“ADEA Rescission Period”); and

 

4

--------------------------------------------------------------------------------


 

7.              The Executive also has fifteen (15) days after signing this
Agreement to rescind Executive’s release as to any claim arising under the
Minnesota Human Rights Act (“MHRA Rescission Period,” and together with the ADEA
Rescission Period, the “Rescission Periods”).

 

IV.          No Future Claims

 

Except as otherwise provided in this Agreement, Executive promises never to file
any claims, demands, charges, complaints, or lawsuits asserting any claims that
are released in this Agreement.

 

V.            Executive’s Right To Rescind Agreement

 

Executive may rescind this Agreement within fifteen (15) calendar days of the
Execution Date.  This period covers both the seven (7) day ADEA Rescission
Period and the fifteen (15) day MHRA Rescission Period.  Any rescission related
to an ADEA claim must be during the first seven (7) days of the fifteen (15) day
Rescission Period.  To be effective, any rescission must be in writing, and
delivered to the Company either by hand or by mail within the appropriate 7-day
or 15-day Rescission Period.  If delivered by mail, the rescission must be:
(1) postmarked within the 7-day or 15-day period, as required; (2) properly
addressed to Nortech Systems Incorporated, 7550 Meridian Circle N., Suite 150,
Maple Grove, MN 55369, Attn.: Chief Financial Officer with a copy to Insitu Law,
PLC, 901 Marquette Avenue, Suite 1500, Minneapolis, MN 55402, Attn.: Mark T.
Hooley; and (3) sent by certified mail return receipt requested.

 

This Agreement will not become effective until the expiration of the Rescission
Periods. Benefits and payments conditioned upon the execution of this Agreement
shall commence after the expiration of the Rescission Periods, provided
Executive has not exercised Executive’s rescission rights as to the release of
any ADEA or MHRA claim, as described herein, and continuing benefits and
payments are expressly conditioned on Executive’s continued compliance with
Executive’s obligations as set forth herein.

 

VI.          Non-Release of Claims Arising From Future Acts

 

This Agreement does not waive or release any rights or claims under the
Company’s benefit plans, if any, the ADEA, or any other claims that arise 15
days after the date Executive signs this Agreement, nor does this Agreement
waive any claims under the MHRA that arise out of acts or practices occurring 15
days after Executive signs this Agreement.

 

VII.         Confidentiality; Non-Disparagement

 

A.            Confidential Information. Executive agrees that, by virtue of
Executive’s employment with the Company, Executive had access to and knowledge
of Confidential Information (defined below), was in a position of trust and
confidence with the Company, and benefitted from the Company’s goodwill.  The
Executive understands and acknowledges that the Company invested significant
time and expense in developing the Confidential Information and goodwill.  The
Executive further understands and acknowledges that this Confidential
Information and the Company’s ability to reserve it for the exclusive knowledge
and use of the Company is of great competitive importance and commercial value
to the Company, and that the improper use or disclosure of the Confidential
Information by the Executive might cause the Company to incur financial costs,
loss of business advantage, liability under confidentiality agreements with
third parties, civil damages and criminal penalties.

 

The Executive therefore agrees and covenants: (i) to treat all Confidential
Information as strictly confidential; (ii) not to directly or indirectly
disclose, publish, communicate or make available Confidential Information, or
allow it to be disclosed, published, communicated or made available, in whole or
part, to any entity or person whatsoever (including other employees of the
Company) not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Company and, in
any event, not to anyone outside of the direct employ of the Company except as
required in the performance of any of the Executive’s remaining authorized
employment duties to the Company or with the prior consent

 

5

--------------------------------------------------------------------------------


 

of an authorized officer acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent); and (iii) not to access or use any Confidential
Information, and not to copy any documents, records, files, media or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other resources from the premises or control of the
Company, except as required in the performance of any of the Executive’s
remaining authorized employment duties to the Company or with the prior consent
of an authorized officer acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
shall promptly provide written notice of any such order to an authorized officer
of the Company.

 

The Executive understands and acknowledges that Executive’s obligations under
this Agreement with regard to any particular Confidential Information shall
commence immediately and shall continue during and after Executive’s employment
by the Company until such time as such Confidential Information has become
public knowledge other than as a result of the Executive’s breach of this
Agreement or breach by those acting in concert with the Executive or on the
Executive’s behalf.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to business practices, methods, policies, plans, publications, documents,
research, operations, services, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, investigations,
marketing information, advertising information, pricing or credit information,
design information, payroll information, staffing information, personnel
information, Executive lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, market studies, sales
information, notes, communications, product plans, models, ideas, inventions,
unpublished patent applications, original works of authorship, experimental
processes, specifications, customer information, customer lists, customer
forecasting spreadsheets and forms, customer loading sheets, and customer
information of the Company or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company in confidence.  The Executive
understands that the above list is not exhaustive and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary in the context and circumstances in
which the information is known or used.  Confidential Information shall not
include information that is generally available to and known by the public at
the time of disclosure to the Executive, provided that such disclosure is
through no direct or indirect fault of the Executive or person(s) acting on the
Executive’s behalf.

 

B.            Notice of Immunity from Liability; Government Report.
Notwithstanding any language in this Agreement to the contrary, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, and that is made solely for the purpose of reporting or
investigating a suspected violation of law.  The same immunity will be provided
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

Nothing in this Agreement prohibits Executive from reporting possible violations
of federal or state law or regulation to the government, including but not
limited to the EEOC, Department of Justice, Securities and Exchange Commission
(the “SEC”), Congress, or any agency inspector general, or filing a charge with
or

 

6

--------------------------------------------------------------------------------


 

participating in an investigation or proceeding conducted by the EEOC, the SEC,
the National Labor Relations Board, or a comparable state or local agency
(collectively, any such activity shall be referred to as a “Government
Report”).  Notwithstanding any language in this Agreement to the contrary,
Executive does not need prior authorization of the Company to make a Government
Report and is not required to notify the Company that Executive has made a
Government Report.  The restrictions in this Section VII and in Section II
regarding confidentiality, non-disparagement and cooperation do not apply in
connection with a Government Report.  Notwithstanding the provisions of this
Section VII, Executive’s release of claims in Section III above waives any
alleged right to recover any monetary damages, receive payment for attorneys’
fees, costs or disbursements, or receive any relief from the Company in
connection with any matter, including a Government Report, but this Agreement
does not limit any right of Executive to receive a reward from the government
for providing it information in connection with a Government Report.

 

C.            Non-Disparagement.  Executive further agrees not to make any
disparaging remarks of any sort or otherwise communicate any disparaging
comments about the Company, its officers, directors or employees, or about any
of the other released persons or entities to any other person or entity. 
Executive specifically will not intentionally criticize or speak negatively
about the Company, its officials, officers, directors, employees or agents, or
its business policies or practices, to any of its past, present or future
officials, officers, directors, employees, customers, vendors, competitors,
lenders or any other business entity or person.  The Company, for its part,
agrees that its officers, directors and employees shall not make any disparaging
remarks of any sort or otherwise communicate any disparaging comments about
Executive to any other person or entity.   Company will refer all requests for
references made by potential employers to the Company’s Chief Executive
Officer.  In response to such inquiries, Company will provide only dates of
employment and last position held.

 

VIII.       Restrictive Covenants

 

A.      Restrictive Covenants.  Executive understands, agrees and acknowledges
that Company’s ability to reserve its Confidential Information for the exclusive
knowledge and use of Company is of great competitive importance and commercial
value to Company and that improper use or disclosure by the Executive is likely
to result in unfair or unlawful competitive activity. Executive further
understands, agrees and acknowledges that loss of customer relationships and/or
goodwill will cause significant and irreparable harm to Company.  Finally,
Executive understands, agrees and acknowledges that the narrow, post-employment
restrictive covenants and other terms and conditions of this Agreement are
reasonable and necessary to protect the legitimate business interest of Company.

 

B.      Non-Solicitation Covenant.  For a period of two (2) years after the
Separation Date, Executive will not, directly or indirectly, (i) induce or
attempt to induce any employee of Company to leave the employ of Company;
(ii) in any way interfere with the relationships between Company and any such
employee of Company; (iii) employ or otherwise engage as an employee,
independent contractor or otherwise any such employee of Company; or (iv) induce
or attempt to induce any customer, supplier, licensee or other person or entity
that has done business with Company, including without limitation those listed
on the attached schedule relating to this Subsection mutually agreed upon by the
parties after the date hereof, to cease doing business with Company or in any
way interfere with or harm the relationship between any such customer, supplier,
licensee or other business entity and Company.

 

C.      Non-Competition Covenant. For a period of two (2) years after the
Separation Date, Executive will not engage in, manage, operate or participate in
the management or operation of, be employed by or render services or advice to,
any person or entity (i) listed on a schedule relating to this Subsection
mutually agreed upon by the parties after the date hereof; or (ii) operating in
the United States, China, or Mexico that engages in, or is actively planning to
become engaged in, designing, manufacturing, developing, producing, soliciting
the sales of, supporting, or providing (y) wire harness or cable assemblies
products or services or (z) medical device design, engineering or manufacturing
products or services including without limitation MRI (magnetic resonance
imaging) products or services. Executive agrees that this covenant is reasonable
with respect to its duration, geographical area and scope.

 

7

--------------------------------------------------------------------------------


 

D.      Notification of Restrictive Covenants and Confidentiality Obligation.

 

Executive agrees that while the restrictive covenants imposed under this
Section VIII are in effect, Executive shall give written notice to Company
within ten (10) days after accepting any other employment, position, or
ownership interest with any entity that has operations which compete with the
operations of Company.  Such written notice shall be delivered to Company, c/o
Chief Financial Officer, Nortech Systems Incorporated, 7550 Meridian Circle N.,
Suite 150, Maple Grove, MN 55369, by hand or by certified mail.  Executive
agrees that Executive shall notify such new employer, company or entity that
Executive is bound by this Agreement and that at Company’s election, Company may
furnish such employer, company or entity with a copy of the relevant
portion(s) of this Agreement.  Company may also serve such notice upon any party
with whom Executive’s involvement Company reasonably believes may constitute a
violation of Executive’s obligations under this Agreement.

 

Executive agrees that in light of the money and benefits conferred to Executive
under this Agreement, the narrow nature of the restrictive covenants imposed
under this Section VIII are reasonable and will not result in any hardship to
Executive.

 

IX.          Breach

 

Any breach of this Agreement, including the provisions in Section VII —
Confidentiality; Non-Disparagement and Section VIII — Restrictive Covenants by
Executive shall result in the Company’s right to seek remedies and damages
provided under this Agreement. Executive agrees that in light of the money and
benefits conferred to Executive under this Agreement, that Executive’s breach of
any obligation under would cause irreparable harm to Company and that such harm
may not be compensable entirely without monetary damages.  In the event of a
suspected violation of Sections VII or VIII of the Agreement, before seeking
judicial or other relief, the Company will provide written notice of the alleged
breach to Executive and a reasonable opportunity to cure if cure is possible in
the Company’s reasonable discretion or explain the alleged breach.  If Executive
violates Executive’s obligations in Sections VII and VIII of this Agreement, the
aggrieved Company may, but shall not be required to, seek injunctive relief
and/or any other remedy allowed at law, in equity, or under this Agreement.  Any
injunctive relief sought shall be in addition to and not in limitation of any
monetary relief or other remedies or rights at law, in equity, or under this
Agreement.  In connection with any suit at law or in equity under this
Agreement, Company shall be entitled to an accounting, and to the repayment of
all profits, compensation, commissions, fees, or other remuneration which
Executive or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit.  Further, in the event of Executive’s breach of these Sections,
Executive shall disgorge the value of all payments and benefits conferred to
Executive by virtue of this Agreement, including the Separation Payment.  The
Parties agree that it is their intent that the restrictions of Sections VII and
VIII be enforced to the maximum allowable extent under the laws of Minnesota.

 

X.            Non-Admission of Liability

 

It is understood and agreed that this is a compromise settlement of an existing
or potential claim and that the furnishing by the Company or acceptance by
Executive of the consideration for this Agreement shall not be deemed or
construed as an admission of liability or wrongdoing. The liability for any and
all claims is expressly denied by the Parties.

 

XI.          Entire Agreement; Merger

 

This Agreement, together with the agreements referenced therein, represents the
sole and entire agreement between Company and Executive and supersedes all prior
agreements, negotiations and discussions, whether written or oral, between the
parties with respect to the subject matter covered herein. There shall be no
amendments to this Agreement without the prior written consent of the parties
hereto. This Agreement may be executed in counterparts, each of which will be
deemed an original.  The counterparts may be evidenced by

 

8

--------------------------------------------------------------------------------


 

facsimile or portable document format (“PDF”) and each such facsimile or PDF
will be deemed an original, will be binding upon the Parties for all purposes
herein, and, together with any other counterpart, will constitute one and the
same instrument. Executive understands and agrees that, except as provided in
this Agreement, all claims which Executive has or may have against Company and
the other released parties are fully released and discharged by this Agreement.

 

XII.        Governing Law; Dispute Resolution; Forum; 409A

 

This Agreement, for all purposes, shall be governed and construed and enforced
in accordance with the laws of the State of Minnesota.  Any dispute arising
under this Agreement shall be determined exclusively by a Minnesota court of
appropriate jurisdiction, and the Parties acknowledge the existence of
sufficient contacts to the State of Minnesota to confer jurisdiction upon courts
in this State. The Parties intend that the benefits provided under this
Agreement will comply, in form and operation, with an exception to or exclusion
from the requirements of Section 409A of the Code and this Agreement will be
construed and administered in a manner that is consistent with and gives effect
to such intention. The Severance Pay to be provided under Section I is intended
to be exempt from the requirements of Code §409A because such payments are
provided under a separation pay plan within the meaning of Treas. Reg.
§1.409A-1(b)(9).

 

XIII.       Indemnification

 

The Company will defend, indemnify, and hold harmless Executive in relation to
acts of Executive during his employment and within the scope of his employment
in accordance with Minn. Stat.§ 302A.521. If a claim or litigation is brought
against the Executive, the Company will select and compensate the Executive
attorney. Executive also shall continue to be designated as a “covered person”
under the Company’s Director’s and Officer’s insurance coverage and shall be
covered to the same extent as other directors and executive officers. The
Company will not be obligated to defend, indemnify or hold harmless the
Executive for any claims, litigation, expenses, liabilities, losses or
attorneys’ fees that are attributable to Executive’s fraud, willful misconduct,
violation of law, illegal discrimination or harassment, or failure to act in
good faith and in a manner which Executive reasonably believed to be in or not
opposed to the best interests of the Company or any of its subsidiaries, and,
with respect to any criminal action or proceeding, had reasonable cause to
believe that Executive’s conduct was unlawful.

 

XIV.       Enforcement

 

The provisions of this Agreement are severable, and if any part of it is found
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force without being impaired or invalidated in any
way.

 

Upon the occurrence of an event of default by either party, the defaulting party
shall reimburse the non-defaulting party for all expenses and costs of
enforcement, or any action taken as result thereof, including, but not limited
to, attorneys’ fees and costs, whether or not suit or other formal action has
been commenced.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed this agreement the date set forth
below.

 

Dated this 10th day of  October, 2018.

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

By:

/s/ Richard Wasielewski

 

 

Richard Wasielewski, CEO

 

ACCEPTED AND AGREED.  By my signature below, I acknowledge that I have been
provided full opportunity to review and reflect on the terms of this Agreement
and that I fully understand and accept the terms of this Agreement, and I
represent and agree that my signature is freely, voluntarily, and knowingly
given.

 

Dated this 10th day of October, 2018.

 

 

/s/ Mohammed Mahmood

 

Mohammed Mahmood, individually

 

--------------------------------------------------------------------------------